DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 7, it is unclear how “a next ultrasound image” is unclear how this image corresponds to “an ultrasound image” from Claim 1.  It is unclear if the image in Claim 7 is a subsequent ultrasound image. Also, it is unclear if the image from Claim 7 is another image representing the same vessel region or considered another image in a sequential set of images taken over more than one are or a different interpretation to the image.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hope et. al. (U.S. 20190336107, EFD January 1, 2018)(hereinafter, “Hope”) in view of Gulsun et. al. (U.S. 20170262733, September 14, 2017)(hereinafter, “Gulsun”).
Regarding Claim 1, Hope teaches: An ultrasound imaging method comprising steps of: transmitting a plurality of ultrasound signals by a pulse repetition interval (Fig.1, element 120, transmit/receive controller, [0028], “The ultrasound transducer 113 may include an array of elements capable, under control from a transmit/receive controller 120, to transmit pulses of ultrasound toward the medium and detect echoes responsive to the transmit pulses.” [0029]);
receiving a plurality of reflected signals of the ultrasound signals (“The transmit/receive controller 120 controls the transmission of ultrasound signals by the transducer 113 and the reception of ultrasound echo signals by individual elements or groups of elements (e.g., in the case of a transducer including a microbeamformer (AF)) of the array. The ultrasound transducer 113 is communicatively coupled to channel memory 110, which receives and stores the echo signals acquired by the ultrasound transducer 113.” [0029]); 
separating a blood flow signal and a clutter signal from the reflected signals by a neural network (“To train a neural network 160 according to the present disclosure, training sets which include multiple instances of input arrays and output classifications, [Xi,Yn], may be presented to the training algorithm(s) of the neural network 160… In the training data set, the input data [Xi] may include per-channel echo signals, e.g., as illustrated in FIG. 2, optionally together with auxiliary data, described further below, and the output data [Yi] may include any known 
calculating a blood flow parameter according to the blood flow signal (“…the Doppler processor may include an auto-correlator, which estimates velocity ( Doppler frequency) based on the argument of the lag-one autocorrelation function and which estimates Doppler power based on the magnitude of the lag-zero autocorrelation function. Motion can also be estimated by known phase-domain (for example, parametric frequency estimators such as MUSIC, ESPRIT, etc.) or time-domain (for example, cross-correlation) signal processing techniques. Other estimators related to the temporal or spatial distributions of velocity such as estimators of acceleration or temporal and/or spatial velocity derivatives can be used instead of or in addition to velocity estimators.” [0040]);
determining a tissue position according to the blood flow parameter (“The output of the neural network 460 is coupled to a display processor 440, which is operable to produce an ultrasound image including the location within the region of imaged tissue using the pixel data. 
and adjusting an image signal corresponding to the reflected signals according to the blood flow parameter and the tissue position to generate an ultrasound image (“Once trained, the neural network 160 may be configured to operate on any input array, Xk, to produce one or more output values that can be interpreted loosely as a probability or confidence estimate that Xk is a member of the output set Yn (e.g. that the sample of echo signals correspond to a set of pixel image data). The output sets, Yn, can also represent numerical value ranges. In this manner, a set of RF signals may be provided as input to the neural network 160, the set of RF signals corresponding to a subset of a given spatial locations (e.g., a region of interest in the imaged tissue) within the medium and the neural network may provide as output a set of corresponding pixel data for producing a portion of the image at the given spatial location. In some examples, by changing the weights of the neural network, this system can be dynamically reconfigured to produce images of a wide variety of different characteristics.” [0033]; “Image data obtained from the conventional mode of system 100 or another conventional ultrasound system may be used to train the neural network 160 of system 100 to essentially mimic conventional ultrasound imaging, or alternatively as described, the neural network 160 of system 100 may be trained to mimic the image quality of other types of imaging modalities, such as MRI, CT, etc.” [0042]).
Hope teaches tissue and anatomical structures as well as vessel hemodynamics model generation [0069] but is silent with regards to blood vessel positioning detection and image generation.
Gulsun in the field of CNN based systems and methods for vascular branches detection and classification to generate vasculature maps (Fig. 4, [0020-0040]).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Hope blood vessel positioning detection and image generation as taught in Gulsun for facilitating the diagnosis, treatment and monitoring of coronary artery diseases (Gulsun, [0003]).
Regarding Claim 2, the combination of Hope and Gulsun substantially teach the claim limitations as noted above.
Hope further teaches: wherein the step of adjusting an image signal corresponding to the reflected signals according to the blood flow parameter and the tissue position to generate an ultrasound image comprises steps of: generating a black-and-white ultrasound image according to the reflected signals; adjusting a color parameter corresponding to the blood flow signal according to the blood flow parameter and the blood vessel position; generating a color ultrasound image; and combining the color ultrasound image and the black-and-white ultrasound image to form the ultrasound image (“…the neural network may include a deep neural network (DNN), a convolutional neural network (CNN), or a combination thereof. In some embodiments, the imaging data provided by the neural network may include B-mode imaging data which may be used by the display processor to produce an anatomy ultrasound image (e.g., a grayscale also referred to as B-mode image), and/or it may include Doppler imaging data, which may be used to produce a flow image (e.g., a colorflow Doppler image, a spectral Doppler image, or a color power angio image). In yet further examples, the imaging data may include vector flow imaging data, which may be used to produce a flow image providing a graphical representation of transmit-beam-independent velocities of the tissue (e.g., blood flow) within the field of view. In yet further embodiments, the imaging data may include tissue strain imaging data, wall shear stress data associated with an anatomical structure containing a fluid therein, contrast-enhanced imaging data (e.g., imaging data identifying the presence of ultrasound contrast media, such as microbubbles or another ultrasound contrast medium, in the imaged regions), or any combinations thereof.” [0008]; “The output of the neural network 460 responsive to any input array may thus be pixel data associated with the same location in the field of view as the input array, the pixel data including, for example, grayscale or RGB values that may be used to reconstruct an ultrasound image. In some embodiments, the neural network 460 may include multiple propagation pathways, each of which is configured to receive an input array (e.g., samples of echo signals) and each of which produces different pixel data (e.g., predicts different aspects of the tissue associated with the location of the acquired echo signals). For example, one propagation pathway may be trained for outputting pixel data indicative of echo signal intensities (e.g., grayscale pixel values which may be arranged into a grayscale image of the anatomy). Another propagation pathway, which may analyze the input array concurrently, sequentially, or in a time-interleaved manner with the first pathway, may be trained for outputting pixel data indicative of Doppler information (e.g., RGB values at a set of adjacent locations in the imaged region), which may be used to reconstruct a flow image similar to a colorflow Doppler image, a color power angio image, and other types of Doppler images (e.g., spectral Doppler or M-mode images, etc.)” [0046]).
Hope teaches tissue and anatomical structures as well as vessel hemodynamics model generation [0069] but is silent with regards to blood vessel positioning detection and image generation.
Gulsun in the field of CNN based systems and methods for vascular branches detection and classification to generate vasculature maps (Fig. 4, [0020-0040]).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Hope blood vessel positioning detection and image generation as taught in Gulsun for facilitating the diagnosis, treatment and monitoring of coronary artery diseases (Gulsun, [0003]).
Regarding Claim 3, the combination of Hope and Gulsun substantially teach the claim limitations as noted above.
Hope further teaches: wherein the blood flow parameter is a blood flow speed or a signal intensity of the blood flow signal (“…the Doppler processor may include an auto-correlator, which estimates velocity ( Doppler frequency) based on the argument of the lag-one autocorrelation function and which estimates Doppler power based on the magnitude of the lag-zero autocorrelation function. Motion can also be estimated by known phase-domain (for example, parametric frequency estimators such as MUSIC, ESPRIT, etc.) or time-domain (for example, cross-correlation) signal processing techniques. Other estimators related to the temporal or spatial distributions of velocity such as estimators of acceleration or temporal and/or spatial velocity derivatives can be used instead of or in addition to velocity estimators.” [0040]).
Regarding Claim 4, the combination of Hope and Gulsun substantially teach the claim limitations as noted above.
Hope further teaches: wherein the ultrasound Page 11 of 14imaging method uses the neural network to calculate the blood flow parameter according to the blood flow signal (“…the neural network may include a deep neural network (DNN), a convolutional neural network (CNN), or a combination thereof. In some embodiments, the imaging data provided by the neural network may include B-mode imaging data which may be used by the display processor to produce an anatomy ultrasound image (e.g., a grayscale also referred to as B-mode image), and/or it may include Doppler imaging data, which may be used to produce a flow image (e.g., a colorflow Doppler image, a spectral Doppler image, or a color power angio image). In yet further examples, the imaging data may include vector flow imaging data, which may be used to produce a flow image providing a graphical representation of transmit-beam-independent velocities of the tissue (e.g., blood flow) within the field of view. In yet further embodiments, the imaging data may include tissue strain imaging data, wall shear stress data associated with an anatomical structure containing a fluid therein, contrast-enhanced imaging data (e.g., imaging data identifying the presence of ultrasound contrast media, such as microbubbles or another ultrasound contrast medium, in the imaged regions), or any combinations thereof.” [0008]; “The output of the neural network 460 responsive to any input array may thus be pixel data associated with the same location in the field of view as the input array, the pixel data including, for example, grayscale or RGB values that may be used to reconstruct an ultrasound image. In some embodiments, the neural network 460 may include multiple propagation pathways, each of which is configured to receive an input array (e.g., samples of echo signals) and each of which produces different pixel data (e.g., predicts different aspects of the tissue associated with the location of the acquired echo signals). For example, one propagation pathway may be trained for outputting pixel data indicative of echo signal intensities (e.g., grayscale pixel values which may be arranged into a grayscale image of the anatomy). Another propagation pathway, which may analyze the input array concurrently, sequentially, or in a time-interleaved manner with the first pathway, may be trained for outputting pixel data indicative of Doppler information (e.g., RGB values at a set of adjacent locations in the imaged region), which may be used to reconstruct a flow image similar to a colorflow Doppler image, a color power angio image, and other types of Doppler images (e.g., spectral Doppler or M-mode images, etc.)” [0046]).
Regarding Claim 5, the combination of Hope and Gulsun substantially teach the claim limitations as noted above.
Hope further teaches: wherein the ultrasound imaging method uses the neural network to determine the tissue position according to the blood flow parameter (“…the neural network may include a deep neural network (DNN), a convolutional neural network (CNN), or a combination thereof. In some embodiments, the imaging data provided by the neural network may include B-mode imaging data which may be used by the display processor to produce an anatomy ultrasound image (e.g., a grayscale also referred to as B-mode image), and/or it may include Doppler imaging data, which may be used to produce a flow image (e.g., a colorflow Doppler image, a spectral Doppler image, or a color power angio image). In yet further examples, the imaging data may include vector flow imaging data, which may be used to produce a flow image providing a graphical representation of transmit-beam-independent velocities of the tissue (e.g., blood flow) within the field of view. In yet further embodiments, the imaging data may include tissue strain imaging data, wall shear stress data associated with an anatomical structure containing a fluid therein, contrast-enhanced imaging data (e.g., imaging data identifying the presence of ultrasound contrast media, such as microbubbles or another ultrasound contrast medium, in the imaged regions), or any combinations thereof.” [0008]; “The output of the neural network 460 responsive to any input array may thus be pixel data associated with the same location in the field of view as the input array, the pixel data including, for example, grayscale or RGB values that may be used to reconstruct an ultrasound image. In some embodiments, the neural network 460 may include multiple propagation pathways, each of which is configured to receive an input array (e.g., samples of echo signals) and each of which produces different pixel data (e.g., predicts different aspects of the tissue associated with the location of the acquired echo signals). For example, one propagation pathway may be trained for outputting pixel data indicative of echo signal intensities (e.g., grayscale pixel values which may be arranged into a grayscale image of the anatomy). Another propagation pathway, which may analyze the input array concurrently, sequentially, or in a time-interleaved manner with the first pathway, may be trained for outputting pixel data indicative of Doppler information (e.g., RGB values at a set of adjacent locations in the imaged region), which may be used to reconstruct a flow image similar to a colorflow Doppler image, a color power angio image, and other types of Doppler images (e.g., spectral Doppler or M-mode images, etc.)” [0046]).
Hope teaches tissue and anatomical structures as well as vessel hemodynamics model generation [0069] but is silent with regards to blood vessel positioning detection and image generation.
Gulsun in the field of CNN based systems and methods for vascular branches detection and classification to generate vasculature maps (Fig. 4, [0020-0040]).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Hope blood vessel positioning detection and image generation as taught in Gulsun for facilitating the diagnosis, treatment and monitoring of coronary artery diseases (Gulsun, [0003]).
Regarding Claim 7, the combination of Hope and Gulsun substantially teach the claim limitations as noted above.
further comprising step of: adjusting a signal processing range of a next ultrasound image according to the tissue position (“The output of the neural network 460 responsive to any input array may thus be pixel data associated with the same location in the field of view as the input array, the pixel data including, for example, grayscale or RGB values that may be used to reconstruct an ultrasound image. In some embodiments, the neural network 460 may include multiple propagation pathways, each of which is configured to receive an input array (e.g., samples of echo signals) and each of which produces different pixel data (e.g., predicts different aspects of the tissue associated with the location of the acquired echo signals). For example, one propagation pathway may be trained for outputting pixel data indicative of echo signal intensities (e.g., grayscale pixel values which may be arranged into a grayscale image of the anatomy). Another propagation pathway, which may analyze the input array concurrently, sequentially, or in a time-interleaved manner with the first pathway, may be trained for outputting pixel data indicative of Doppler information (e.g., RGB values at a set of adjacent locations in the imaged region), which may be used to reconstruct a flow image similar to a colorflow Doppler image, a color power angio image, and other types of Doppler images (e.g., spectral Doppler or M-mode images, etc.)” [0046]).
Hope teaches tissue and anatomical structures as well as vessel hemodynamics model generation [0069] but is silent with regards to blood vessel positioning detection and image generation.
Gulsun in the field of CNN based systems and methods for vascular branches detection and classification to generate vasculature maps (Fig. 4, [0020-0040]).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Hope blood vessel positioning detection and image generation as taught in Gulsun for facilitating the diagnosis, treatment and monitoring of coronary artery diseases (Gulsun, [0003]).
Regarding Claim 8, Hope teaches: An ultrasound imaging method comprising steps of: transmitting a plurality of ultrasound signals by a pulse repetition interval (Fig.1, element 120, transmit/receive controller, [0028], “The ultrasound transducer 113 may include an array of elements capable, under control from a transmit/receive controller 120, to transmit pulses of ultrasound toward the medium and detect echoes responsive to the transmit pulses.” [0029]);
receiving a plurality of reflected signals of the ultrasound signals; separating a blood flow signal and a clutter signal from the reflected signals (“The transmit/receive controller 120 controls the transmission of ultrasound signals by the transducer 113 and the reception of ultrasound echo signals by individual elements or groups of elements (e.g., in the case of a transducer including a microbeamformer (AF)) of the array. The ultrasound transducer 113 is communicatively coupled to channel memory 110, which receives and stores the echo signals acquired by the ultrasound transducer 113.” [0029]); 
calculating a blood flow speed according to the blood flow signal; (“…the Doppler processor may include an auto-correlator, which estimates velocity ( Doppler frequency) based on the argument of the lag-one autocorrelation function and which estimates Doppler power based on the magnitude of the lag-zero autocorrelation function. Motion can also be estimated by known phase-domain (for example, parametric frequency estimators such as MUSIC, ESPRIT, etc.) or time-domain (for example, cross-correlation) signal processing techniques. Other estimators related to the temporal or spatial distributions of velocity such as estimators of acceleration or temporal and/or spatial velocity derivatives can be used instead of or in addition to velocity estimators.” [0040]); 
determining a tissue position according to the blood flow speed (“The output of the neural network 460 is coupled to a display processor 440, which is operable to produce an ultrasound image including the location within the region of imaged tissue using the pixel data. In some embodiments, the pixel data associated with any given input array represents only a subset of the pixels needed to reconstruct a full image of the field of view. The display processor 440 may include a buffer to temporarily store sets of pixel data from different sub regions within the field of view and to construct the full image once sufficient pixel data has been output by the neural network 460.” [0047]);
adjusting the pulse repetition interval according to the blood flow speed and/or adjusting a signal processing range corresponding to the reflected signals according to the Page 12 of 14tissueposition (Fig.1, element 120, transmit/receive controller, [0028], “The ultrasound transducer 113 may include an array of elements capable, under control from a transmit/receive controller 120, to transmit pulses of ultrasound toward the medium and detect echoes responsive to the transmit pulses.” [0029]; “…the neural network 160 may be trained using a suitable ultrasound simulation such as the Field II program (as described by J. A. Jensen: A Model for the Propagation and Scattering of Ultrasound in Tissue, J. Acoust. Soc. Am. 89, pp. 182-191, 1991), which takes as input the spatial distribution of points representing scatterers in an image field together with data about the geometry of the ultrasound transducer and the transmitted pulse and outputs computed ultrasonic data representing the per-element echo signals (also referred to as simulated echoes). The system 100 may use this type of data for training purposes, e.g., by using the simulated echoes and auxiliary data about the transducer and transmitted pulses for one or more given points in space and present them to the neural network as input training data [Xi] with the corresponding output data [Yi] being the scatterer densities from the simulation.”[0031]);
and adjusting an image signal corresponding to the reflected signals according to the blood flow speed and the tissue position to generate an ultrasound image (“Once trained, the neural network 160 may be configured to operate on any input array, Xk, to produce one or more output values that can be interpreted loosely as a probability or confidence estimate that Xk is a member of the output set Yn (e.g. that the sample of echo signals correspond to a set of pixel image data). The output sets, Yn, can also represent numerical value ranges. In this manner, a set of RF signals may be provided as input to the neural network 160, the set of RF signals corresponding to a subset of a given spatial locations (e.g., a region of interest in the imaged tissue) within the medium and the neural network may provide as output a set of corresponding pixel data for producing a portion of the image at the given spatial location. In some examples, by changing the weights of the neural network, this system can be dynamically reconfigured to produce images of a wide variety of different characteristics.” [0033]; “Image data obtained from the conventional mode of system 100 or another conventional ultrasound system may be used to train the neural network 160 of system 100 to essentially mimic conventional ultrasound imaging, or alternatively as described, the neural network 160 of system 100 may be trained to mimic the image quality of other types of imaging modalities, such as MRI, CT, etc.” [0042]).
Hope teaches tissue and anatomical structures as well as vessel hemodynamics model generation [0069] but is silent with regards to blood vessel positioning detection and image generation.
Gulsun in the field of CNN based systems and methods for vascular branches detection and classification to generate vasculature maps (Fig. 4, [0020-0040]).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Hope blood vessel positioning detection and image generation as taught in Gulsun for facilitating the diagnosis, treatment and monitoring of coronary artery diseases (Gulsun, [0003]).
Regarding Claim 9, the combination of Hope and Gulsun substantially teach the claim limitations as noted above.
Further, regarding limitations, wherein the step of adjusting an image signal corresponding to the reflected signals according to the blood flow speed and the blood vessel position to generate an ultrasound image comprises steps of: generating a black-and-white ultrasound image according to the reflected signals; adjusting a color parameter corresponding to the blood flow signal according to the blood flow speed and the blood vessel position; generating a color ultrasound image; and combining the color ultrasound image and the black-and-white ultrasound image to form the ultrasound image, are substantially similar in scope with corresponding limitations recited in Claim 2 and are therefore, rejected under the same rationale.
Regarding Claim 10, the combination of Hope and Gulsun substantially teach the claim limitations as noted above.
Hope further teaches: wherein the ultrasound imaging method uses a convolution neural network to separate the blood flow signal and the clutter signal from the reflected signals (“To train a neural network 160 according to the present disclosure, training sets which include multiple instances of input arrays and output classifications, [Xi,Yn], may be presented to the training algorithm(s) of the neural network 160… In the training data set, the input data [Xi] may include per-channel echo signals, e.g., as illustrated in FIG. 2, optionally together with auxiliary data, described further below, and the output data [Yi] may include any known properties of the tissue corresponding to the sample of echo signals (e.g., known velocities in the case of blood flow or other tissue motion imaging, known strain/stress values, or echo intensity data for producing anatomy imaging information, etc.). The input [Xi] and output [Yi] data of the training data sets may be acquired by an ultrasound imaging system which has components for conventional ultrasound imaging or an imaging system configured for another type of imaging modality” [0031]; “…the system 100 may include a signal processor 126 which is configured to process the received echo signals in various ways, such as by bandpass filtering, decimation, I and Q component separation, and harmonic signal separation. The signal processor 126 may also perform additional signal enhancement such as speckle reduction, signal compounding, and noise elimination. The processed signals may be coupled to one or more imaging data processors, e.g., a B-mode processor, a Doppler processor, a Vector Flow Imaging (VFI) processor, etc. The B-mode processor can employ amplitude detection for the imaging of structures in the body. The Doppler processor may be configured to estimate the Doppler shift and generate Doppler image data.” [0040]).
Regarding Claim 11, the combination of Hope and Gulsun substantially teach the claim limitations as noted above.
Further, regarding limitations, wherein the ultrasound imaging method uses the convolution neural network to calculate the blood flow speed according to the blood flow signal, are substantially similar in scope with corresponding limitations recited in Claim 4 and are therefore, rejected under the same rationale.
Regarding Claim 12, the combination of Hope and Gulsun substantially teach the claim limitations as noted above.
Hope further teaches: wherein the ultrasound imaging method uses the convolution neural network to determine the tissue position according to the blood flow speed (“…the neural network may include a deep neural network (DNN), a convolutional neural network (CNN), or a combination thereof. In some embodiments, the imaging data provided by the neural network may include B-mode imaging data which may be used by the display processor to produce an anatomy ultrasound image (e.g., a grayscale also referred to as B-mode image), and/or it may include Doppler imaging data, which may be used to produce a flow image (e.g., a colorflow Doppler image, a spectral Doppler image, or a color power angio image). In yet further examples, the imaging data may include vector flow imaging data, which may be used to produce a flow image providing a graphical representation of transmit-beam-independent velocities of the tissue (e.g., blood flow) within the field of view. In yet further embodiments, the imaging data may include tissue strain imaging data, wall shear stress data associated with an anatomical structure containing a fluid therein, contrast-enhanced imaging data (e.g., imaging data identifying the presence of ultrasound contrast media, such as microbubbles or another ultrasound contrast medium, in the imaged regions), or any combinations thereof.” [0008]; “The output of the neural network 460 responsive to any input array may thus be pixel data associated with the same location in the field of view as the input array, the pixel data including, for example, grayscale or RGB values that may be used to reconstruct an ultrasound image. In some embodiments, the neural network 460 may include multiple propagation pathways, each of which is configured to receive an input array (e.g., samples of echo signals) and each of which produces different pixel data (e.g., predicts different aspects of the tissue associated with the location of the acquired echo signals). For example, one propagation pathway may be trained for outputting pixel data indicative of echo signal intensities (e.g., grayscale pixel values which may be arranged into a grayscale image of the anatomy). Another propagation pathway, which may analyze the input array concurrently, sequentially, or in a time-interleaved manner with the first pathway, may be trained for outputting pixel data indicative of Doppler information (e.g., RGB values at a set of adjacent locations in the imaged region), which may be used to reconstruct a flow image similar to a colorflow Doppler image, a color power angio image, and other types of Doppler images (e.g., spectral Doppler or M-mode images, etc.)” [0046]).
Hope teaches tissue and anatomical structures as well as vessel hemodynamics model generation [0069] but is silent with regards to blood vessel positioning detection and image generation.
Gulsun in the field of CNN based systems and methods for vascular branches detection and classification to generate vasculature maps (Fig. 4, [0020-0040]).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Hope blood vessel positioning detection and image generation as taught in Gulsun for facilitating the diagnosis, treatment and monitoring of coronary artery diseases (Gulsun, [0003]).

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hope in view of Gulsun and Kitamura (U.S. 20170277977, September 28, 2017)(hereinafter, “Kitamura”).
Regarding Claim 6, the combination of Hope and Gulsun substantially teach the claim limitations as noted above.
Hope further teaches: wherein the neural network is a convolution neural network, the blood flow parameter is a blood flow speed (“…the neural network may include a deep neural network (DNN), a convolutional neural network (CNN), or a combination thereof. In some embodiments, the imaging data provided by the neural network may include B-mode imaging data which may be used by the display processor to produce an anatomy ultrasound image (e.g., a grayscale also referred to as B-mode image), and/or it may include Doppler imaging data, which may be used to produce a flow image (e.g., a colorflow Doppler image, a spectral Doppler image, or a color power angio image). In yet further examples, the imaging data may include vector flow imaging data, which may be used to produce a flow image providing a graphical representation of transmit-beam-independent velocities of the tissue (e.g., blood flow) within the field of view. In yet further embodiments, the imaging data may include tissue strain imaging data, wall shear stress data associated with an anatomical structure containing a fluid therein, contrast-enhanced imaging data (e.g., imaging data identifying the presence of ultrasound contrast media, such as microbubbles or another ultrasound contrast medium, in the imaged regions), or any combinations thereof.” [0008]; “The output of the neural network 460 responsive to any input array may thus be pixel data associated with the same location in the field of view as the input array, the pixel data including, for example, grayscale or RGB values that may be used to reconstruct an ultrasound image. In some embodiments, the neural network 460 may include multiple propagation pathways, each of which is configured to receive an input array (e.g., samples of echo signals) and each of which produces different pixel data (e.g., predicts different aspects of the tissue associated with the location of the acquired echo signals). For example, one propagation pathway may be trained for outputting pixel data indicative of echo signal intensities (e.g., grayscale pixel values which may be arranged into a grayscale image of the anatomy). Another propagation pathway, which may analyze the input array concurrently, sequentially, or in a time-interleaved manner with the first pathway, may be trained for outputting pixel data indicative of Doppler information (e.g., RGB values at a set of adjacent locations in the imaged region), which may be used to reconstruct a flow image similar to a colorflow Doppler image, a color power angio image, and other types of Doppler images (e.g., spectral Doppler or M-mode images, etc.)” [0046]).
Hope further teaches with regards to the neural network inputs based on various properties/parameters including the blood flow speed: “To train a neural network 160 according to the present disclosure, training sets which include multiple instances of input arrays and output classifications, [Xi,Yn], may be presented to the training algorithm(s) of the neural network 160 (e.g., an AlexNet training algorithm, as described by Krizhevsky, A., Sutskever, I. and Hinton, G. E. "ImageNet Classification with Deep Convolutional Neural Networks," NIPS 2012 or its descendants). In the training data set, the input data [Xi] may include per-channel echo signals, e.g., as illustrated in FIG. 3, optionally together with auxiliary data, described further below, and the output data [Yi] may include any known properties of the tissue corresponding to the sample of echo signals (e.g., known velocities in the case of blood flow or other tissue motion imaging, known strain/stress values, or echo intensity data for producing anatomy imaging information, etc.).” [0034]
Hope is silent with regards to: the convolution neural network presets a kernel size and the adjustment of the at least one of the pulse repetition interval and the kernel size of the convolution neural network is based on the blood flow speed.
Kitamura in the field of image classification systems and methods based on convolutional neural networks teaches the CNN convoluting layer employs kernels that are predetermined based on the information for the application to administer during the convoluting processes and the weights are set for each element [0053]. The kernels are utilized by each of the convoluting layers and are set to generate feature maps that are different from each other representing the different features of the 2D images [0067].
Therefor it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Hope presetting a kernel size as taught in Kitamura “…to administer convoluting processes on the plurality of two dimensional images.” (Kitamura, [00153]).
Regarding Claim 13, the combination of Hope and Gulsun substantially teach the claim limitations as noted above.
Further, regarding limitations, wherein the convolution neural network presets a kernel size, and the blood flow speed is used to adjust at least one of the pulse repetition interval and the kernel size of the convolution neural network, are substantially similar in scope with corresponding limitations recited in Claim 6 and are therefore, rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL FARAG whose telephone number is (571)270-3432.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAL ALY FARAG/Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793